Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-15, 8, and 10-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the Applicant in the remarks of after final amendment, dated 10/15/2021, the cited references do not teach “An information processing system comprising: … change a value of a second parameter different from the first parameter on a basis of a recognition result of an angle at which the finger is inclined in a horizontal direction to a reference plane perpendicular to the horizontal surface of the object”, in combination with the other elements (or steps) of the brace and method recited in the claim 1,
“An information processing method comprising: … change a value of a second parameter different from the first parameter on a basis of a recognition result of an angle at which the finger is inclined in a horizontal direction to a reference plane perpendicular to the horizontal surface of the object”, in combination with the other elements (or steps) of the brace and method recited in the claim 19, and 
“A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: … change a value of a second parameter different from the first parameter on a basis of a recognition result of an angle at which the finger is inclined in a horizontal direction to a reference plane perpendicular to the horizontal surface of the object”, in combination with the other elements (or steps) of the brace and method recited in the claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628